569 So. 2d 1381 (1990)
William J. NOONAN, Appellant,
v.
Gary Michael SNIPES, Appellee.
No. 90-00900.
District Court of Appeal of Florida, Second District.
November 21, 1990.
Philip N. Sherwin, Cape Coral, for appellant.
No appearance for appellee.
PER CURIAM.
We affirm the trial court's denial of appellant's petition for adoption of appellee's sixteen-year-old son who is appellant's stepson.
Appellant contends in his brief that the trial court's ruling was against the manifest weight of the evidence. However, that contention is not directed to the applicable standard of appellate review in this context, which is whether there was substantial, competent evidence to support the trial court's ruling. See Tsavaris v. NCNB National Bank of Florida, 497 So. 2d 1338 (Fla. 2d DCA 1986).
While there was substantial, competent evidence in support of the petition, there was also substantial, competent evidence otherwise which supported the trial court's ruling. Under these circumstances an appellate court is not entitled to reweigh the evidence which was already weighed by the trial court. See DSA Group, Inc. v. Gonzalez, 555 So. 2d 1234 (Fla. 2d DCA 1989); Tsavaris.
Affirmed.
SCHOONOVER, C.J., and RYDER and LEHAN, JJ., concur.